Title: To Thomas Jefferson from George Meade, 17 February 1801
From: Meade, George
To: Jefferson, Thomas



My Dear Sir
Philadelphia 17th. February 1801

Interested as I am & every man in America must & ought to be, you must no doubt suppose I am exceedingly Concernd & very desirous of knowing the result of the Election for President of the United States. you may remember that I informd You, how much I was hurt by Mr Adams behaviour respecting the Oration deliverd at our Chappel, nevertheless I am free to declare I wishd him from his long Services (tho’ many of them, not approved of by me, as well as others) that he might have been the Successful Candidate at the present Election; but when I came to know he would not be so, & certain, that neither Mr Burr or his friends, could ever entertain an Idea, that he would be the Man, I confess I have felt exceedingly hurt & Mortifyd, that my worthy Mr Jefferson, has not had an unanimous Vote, to make him President. it is a disgrace to the Proceedings of Congress, & will hurt us exceedingly, in the Eyes of all Europe. I have been almost led to curse Party Proceedings, to which only this measure, can be attributed. I yet hope that those unthinking & deluded States, will recover their Senses, & do what is right, by Electing you, & which I am pleased to find, many of the other Side of the Question, wish may be the Case. may you I most sincerely wish be the man, & may you so Conduct Yourself as to put an end to Party Spirit, & gain Immortal honor & be revered as much as our late father of his Country Washington was, by America at large. it is Impossible to Please all Parties, let a man only act, what he deems most beneficial for the good of his Country, & merit must & will have its reward. I wait most anxiously for the decision, & hope in the Course of the week at furthest, to have  Confirmd what I wish for that my friend Mr Jefferson may be announcd to his Country, as our President.I would sooner have addressd you, but that I have been very unwell & am but just recovering from my Indisposition. with every good wish, & with Sincere Esteem, & regard, believe me to be My Dr. Sir
Your afft. friend, obliged, & most Obedt. hble Servant

Geo: Meade


I am apprehensive I shall be too late for to days Post

